       Case 1:19-cv-00656-LF-JHR Document 1 Filed 07/18/19 Page 1 of 15



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO


KENNETH JENKINS,

       Plaintiff,

v.                                                            Case No. 1:19-cv-00656

THE CITY OF LAS VEGAS; and
YET-TO-BE-IDENTIFIED INDIVIDUALS;

       Defendants.

     COMPLAINT FOR RACE/NATIONAL ORIGINAL DISCRIMINATION AND
 RETALIATION IN VIOLATION OF THE UNITED STATES CIVIL RIGHTS ACT OF
 1964 AND THE NEW MEXICO HUMAN RIGHTS ACT; VIOLATIONS OF THE NEW
   MEXICO WHISTLEBLOWER PROTECTION ACT; VIOLATIONS OF 42 U.S.C.,
SECTIONS 1981a AND 1983; BAD FAITH BREACH OF EMPLOYMENT CONTRACT;
  BREACH OF THE IMPLIED COVENANT OF GOOD FAITH AND FAIR DEALING;
       INTENTIONAL INTERFERENCE WITH EMPLOYMENT CONTRACT;
INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS; NEGLIGENT TRAINING
               AND SUPERVISION; AND CIVIL CONSPIRACY

       COMES NOW the Plaintiff, Kenneth Jenkins, by and through his legal counsel, Merit

Bennett of The Bennett Law Group LLC, and for his complaint against the Defendants, states as

follows:

                                           Jurisdiction

       1.      The Plaintiff brings this action pursuant to the United State Civil Rights Act of 1964,

the New Mexico Human Rights Act and the New Mexico Whistleblower Protection Act.

       2.      Jurisdiction over the federal claims is proper under 28 U.S.C. § 1331. The Court has

supplemental jurisdiction over state law claims, including the New Mexico Human Rights Act, the

New Mexico Whistleblower Protection Act and other tort claims pursuant to 28 U.S.C. § 1367.

Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b).
        Case 1:19-cv-00656-LF-JHR Document 1 Filed 07/18/19 Page 2 of 15



                                              Parties

       3.      Plaintiff Kenneth Jenkins (hereinafter “Mr. Jenkins”) is an African-American male.

Mr. Jenkins is a resident of Las Vegas, San Miguel County, New Mexico. Mr. Jenkins was

employed as Deputy Chief of Police by the City of Las Vegas from December 1, 2017, to January

1, 2019, when he was illegally forced to retire.

       4.      At all times relevant to this Complaint, Mr. Jenkins was an “employee” of the City

of Las Vegas as defined by the United State Civil Rights Act of 1964, the New Mexico Human

Rights Act and the New Mexico Whistleblower Protection Act.

       5.      Defendants include the City of Las Vegas and its departments, the Department of

Finance and Administration and the Police Department.

       6.      Tonita Gurule Giron (“Giron” or “Tonita Giron” or “Mayor” or “Mayor Giron”) was

at all relevant times herein the Mayor of the City of Las Vegas, and is soon to be named as an

Individual Defendant.

       7.      Richard Trujillo (“Mr. Trujillo”) was at all relevant times herein the City Manager

of the City of Las Vegas, and is soon to be named as an Individual Defendant.

       8.      Anne Marie Gallegos (“Ms. Gallegos”), was at all relevant times herein the Finance

Director of the City of Las Vegas, and is soon to be named as an Individual Defendant.

                                         Essential Facts

       9.      Mr. Jenkins served as Deputy Chief of Police for the City of Las Vegas Police

Department from December 1, 2017, to January 1, 2019, when he was illegally forced to retire.

       10.     Mr. Jenkins began his employment with the City of Las Vegas Police Department

as a police officer in 1999.


                                                   2
        Case 1:19-cv-00656-LF-JHR Document 1 Filed 07/18/19 Page 3 of 15



        11.     Mayor Tonita Gurule Giron took office in April of 2016. (On June 27, 2019, agents

for the New Mexico Attorney General’s Office raided her Las Vegas, New Mexico, home to

search for evidence of bid-rigging, bribery, kickbacks or other crimes.)

        12.     Shortly after she took office in 2016, Mayor Giron hired City Manager Richard

Trujillo.

        13.     In 2016, after noticing and reporting budgetary discrepancies to the City of Las Vegas

hierarchy, including to Finance Director Anne Marie Gallegos, Mr. Jenkins was denied payment for

his overtime series even though he was specifically allowed to work and be paid overtime associated

with particular grants, and Mr. Jenkins’ time sheets were modified and/or falsified after his

submission of same. Other non-African-American officers were not subjected to similar disparate

mistreatment and discrimination.

        14.     In the Spring and Summer of 2017, as an official representative of the Las Vegas

Police Department (“LVPD”), Mr. Jenkins was subjected to unwarranted and discriminatory

disciplinary action for “public criticism of superior officers, the city manager or city officials,” after

he publicly spoke out regarding the LVPD’s improper failure to provide for its then inadequate

operational and financial needs in an attempt to highlight the need for an adequate budget

appropriation in the interests of public safety, which was improperly opposed by City of Las Vegas

Manager Richard Trujillo and City of Las Vegas Finance Director Anne Marie Gallegos, who

ultimately voted to subject the LVPD to drastic and unreasonable budget cuts.

        15.     In retaliation for whistleblowing regarding the inadequacy of the LVPD’s budget,

after Chief of Police Montano retired in December 2017, Mr. Jenkins was denied advancement to




                                                    3
        Case 1:19-cv-00656-LF-JHR Document 1 Filed 07/18/19 Page 4 of 15



positions that he was qualified to hold, solely because he is an African-American and/or a

whistleblower.

       16.       In December of 2017, Mr. Jenkins was denied the appointment to serve as the interim

Chief of Police, while one of his non-African-American and less-qualified subordinates was

appointed to be the interim Chief of Police (“Chief”).

       17.       On or about January 31, 2018, Mr. Jenkins was not allowed to represent the interim

Chief in his absence at a public event.

       18.       In May of 2018, Mr. Jenkins interviewed for the Chief of Police position. A

non-African-American applicant, Mr. Jerry Delgado, with less experience and qualifications than

Mr. Jenkins, was instead hired for the position.

       19.       In September of 2018, Mr. Jenkins filed a Charge of Discrimination with the EEOC.

       20.       Mr. Delgado subsequently resigned in October of 2018, following his implication in

a public scandal, and Mr. Jenkins was once again denied promotion to the Chief of Police position,

again despite being the most qualified candidate.

       21.       Mr. Jenkins was clearly being denied this promotion because of his race and in

retaliation for being a whistleblower and for filing a protected complaint with the EEOC regarding

the racial discrimination he was subjected to. Therefore, effective January 2019, Mr. Jenkins was

forced to resign and take early retirement in order to avoid being subjected to further discrimination

and retaliation.

       22.       On February 7, 2019, the EEOC issued a Determination in Mr. Jenins’ favor for the

above-referenced Charge of Discrimination.




                                                   4
        Case 1:19-cv-00656-LF-JHR Document 1 Filed 07/18/19 Page 5 of 15



                                              COUNT I

    RACE/NATIONAL ORIGIN DISCRIMINATION IN VIOLATION OF TITLE VII
     OF THE CIVIL RIGHTS ACT OF 1964, 42 U.S.C., SECTION 2000D, ET SEQ.
           (All Defendants, Including Those Yet-to-be-named or identified)

       23.     Plaintiff incorporates in this Count all of the allegations made throughout this

Complaint as if fully set forth herein.

       24.     Defendants, individually and or in conspiracy with one or more of the other

Defendants and/or acting on behalf of the City of Las Vegas, discriminated against the Plaintiff by

denying him equal opportunity in the terms of Plaintiff’s employment in violation of the Civil Rights

Act of 1964, 42 U.S.C. Section 2000D, et seq., and such denial of equal opportunity manifested in

discrimination against Plaintiff because of his race and/or national origin (African-American) and

in retaliation for his filing of protected complaints.

       25.     Such acts of discrimination and retaliation perpetrated by each and every complicit

Defendant have caused the Plaintiff to suffer ongoing emotional and physical distress and other

harm, economic loss, denial and/or disruption of employment advancement, loss of back and front

pay, loss of benefits and other actual and/or consequential damages, and the Defendants are

therefore jointly and/or severally liable for same.

       26.     One and/or more and/or all of the yet-to-be-identified individual Defendants have

perpetrated said race/national origin discrimination and retaliation intentionally, willfully, wantonly

and/or with reckless disregard for the Plaintiff’s rights and feelings, therefore rendering the

individual Defendants and Plaintiff’s employer, Defendant City of Las Vegas, jointly and/or

severally liable to the Plaintiff for an additional award of punitive damages.




                                                   5
        Case 1:19-cv-00656-LF-JHR Document 1 Filed 07/18/19 Page 6 of 15



        WHEREFORE, the Plaintiff prays for judgment on Count I in an amount to be determined

by the jury, for costs and statutory attorney’s fees, for punitive damages and for such and further

relief as may be available.

                                             COUNT II

          GENDER, RACE AND NATIONAL ORIGIN DISCRIMINATION AND
       DEPRIVATION OF FEDERAL AND STATE RIGHTS IN VIOLATION OF
       TITLE 42 OF THE UNITED STATES CODE, SECTIONS 1981a AND 1983
                   (All Yet-to-be-identified Individual Defendants)

        27.     Plaintiff incorporates in this Count all of the allegations made throughout this

Complaint as if fully set forth herein.

        28.     The yet-to-be-identified individual Defendants engaged in unlawful and intentional

discrimination prohibited under 42 U.S.C., Sections 1981a and 1983, with malice or reckless

indifference to the federally protected rights of Plaintiff.

        29.     The yet-to-be-identified individual Defendants have perpetrated such misconduct

under color of state law and, in doing so, have deprived Plaintiff of his rights, privileges and/or

immunities secured by the United States and New Mexico Constitutions and federal and state laws,

including, but not limited to, the federal and state statutes cited herein and the due process and equal

protection clauses of the United States and New Mexico Constitutions.

        30.     Such violations of 42 U.S.C., Sections 1981a and 1983, have caused and will

continue to cause Plaintiff to suffer irreparable damage and harm, thus rendering these yet-to-be-

identified individual Defendants jointly and/or severally liable to Plaintiff for all resulting harm.

        31.     Such discrimination has caused the Plaintiff to suffer harm for which the yet-to-be-

identified individual Defendants are jointly and/or severally liable, entitling the Plaintiff to recover

from these Defendants, jointly and/or severally, compensatory and punitive damages.

                                                   6
        Case 1:19-cv-00656-LF-JHR Document 1 Filed 07/18/19 Page 7 of 15



       WHEREFORE, the Plaintiff prays for judgment on Count II in an amount to be determined

by the jury, for costs and statutory attorney’s fees, for punitive damages and for such and further

relief as may be available.

                                             COUNT III

               GENDER, RACE AND NATIONAL ORIGIN DISCRIMINATION
             IN VIOLATION OF THE NEW MEXICO HUMAN RIGHTS ACT,
                          NMSA 1978, SECTION 28-1-1, ET SEQ.
               (All Defendants, Including Those Yet-to-be-named or identified)

       32.     Plaintiff incorporates in this Count all of the allegations made throughout this

Complaint as if fully set forth herein.

       33.     Defendants, individually and or in conspiracy with one or more of the other

Defendants, discriminated against the Plaintiff in violation of the New Mexico Human Rights Act,

NMSA 1978, Section 28-1-1, et seq., by denying him equal opportunity in the terms of Plaintiff’s

employment in violation of the New Mexico Human Rights NMSA 1978, Section 28-1-1, et seq.,

and such denial of equal opportunity manifested in discrimination against Plaintiff because of his

race and/or his national origin (African-American) and in retaliation for his filing or assertion of

protected complaints.

       34.     Such acts of discrimination and retaliation perpetrated by each and every complicit

Defendant have caused the Plaintiff to suffer ongoing emotional and physical distress and other

harm, economic loss, denial and/or disruption of employment advancement, loss of back and front

pay, loss of benefits and other actual and consequential damage, and the Defendants are therefore

jointly and/or severally liable to Plaintiff for same.

       35.     All of the individual Defendants have perpetrated said race/national origin

discrimination and retaliation intentionally, willfully, wantonly and/or with reckless disregard for

                                                   7
        Case 1:19-cv-00656-LF-JHR Document 1 Filed 07/18/19 Page 8 of 15



the Plaintiff’s rights and feelings, therefore rendering the individual Defendants jointly and/or

severally liable to the Plaintiff for an additional award of punitive damages.

       WHEREFORE, the Plaintiff prays for judgment on Count III in an amount to be determined

by the jury, for costs and statutory attorney’s fees, for punitive damages and for such and further

relief as may be available.

                                             COUNT IV

     VIOLATIONS OF THE NEW MEXICO WHISTLEBLOWER PROTECTION ACT,
                     NMSA 1978, SECTION 10-16c-1, ET SEQ.
           (All Defendants, Including Those Yet-to-be-named or identified)

       36.      Plaintiff incorporates in this Count all of the allegations made throughout this

Complaint as if fully set forth herein.

       37.      The New Mexico Whistleblower Protection Act, NMSA 1978, Section 10-16C-1, et

seq., at Section 10-16C-3 provides, in part:

               Section 10-16C-3. Public employee retaliation action prohibited.

               A public employer shall not take any retaliatory action against a public employee
               because the public employee:

               A. communicates to the public employer or a third party information about an
               action or a failure to act that the public employee believes in good faith constitutes
               an unlawful or improper act.

       38.      The Plaintiff communicated to the City of Las Vegas, via one or more of the

individuals identified above and/or other state employees, the information set forth in this

Complaint about the discriminatory, retaliatory and other illegal acts and failures to act of the named

parties and individuals, named above or yet-to-be-identified, and of other state employees, which

acts and failures to act the Plaintiff believed in good faith to be unlawful and/or improper, to include

but not limited to, Plaintiff‘s reportings of epidemic unlawful discrimination and retaliation,

                                                   8
        Case 1:19-cv-00656-LF-JHR Document 1 Filed 07/18/19 Page 9 of 15



including a chain-of command conspiracy to commit same, and also Plaintiff’s reporting regarding

Defendants’ violations of hiring and firing practices, destruction of public records, equal pay for

equal work and other illegalities as are described above, to include the City’s failure to properly and

adequately appropriate funds for essential operations.

        39.     All of the Defendants, including those individuals yet-to-be-named or yet-to-be-

identified, either individually or in concert with one or more of the other Defendants, took retaliatory

action against, and/or failed to act to protect, the Plaintiff from further retaliation in response to the

Plaintiff’s communications regarding the Defendants’ respective illegal acts and failures to act

described throughout this Complaint, in direct violation of the New Mexico Whistleblower

Protection Act.

        40.     Such acts of unlawful retaliation perpetrated by each and every complicit Defendant

have caused the Plaintiff to suffer additional emotional and physical distress and other harm,

economic loss, denial or disruption of his employment advancement, loss of back and front pay and

loss of benefits and other actual and consequential damage, and all Defendants are therefore jointly

and/or severally liable to Plaintiff for same.

        41.     All of the individuals identified above, by and through and on behalf of Defendant

City of Las Vegas, perpetrated said discrimination and retaliation intentionally, willfully, wantonly

and/or with reckless disregard for Plaintiff’s rights and feelings, therefore rendering the individual

Defendants jointly and/or severally liable to the Plaintiff for an additional award of punitive

damages.

        42.     Pursuant to the New Mexico Whistleblower Protection Act, Plaintiff is also entitled

to recover from Defendant City of Las Vegas full reinstatement to the employment advancement


                                                    9
       Case 1:19-cv-00656-LF-JHR Document 1 Filed 07/18/19 Page 10 of 15



position(s) denied to the Plaintiff as a consequence of the above-described retaliation, together with

double back pay, interest, litigation costs, attorney’s fees and all other statutory remedies.

        WHEREFORE Plaintiff prays for judgment on Count IV in an amount to be determined by

the jury, for costs, double back pay, interest and statutory attorney’s fees and other remedies and for

such other and further relief as may be available, including, but not limited to, full reinstatement in

the advancement positions denied to the Plaintiff as a consequence of the subject retaliation.

                                              COUNT V

                  BAD FAITH BREACH OF EMPLOYMENT CONTRACT
                             (Defendant City of Las Vegas)

        43.     Plaintiff incorporates in this Count all of the allegations made throughout this

Complaint as if fully set forth herein.

        44.     Defendant City of Las Vegas, by and through the other named and complicit

individuals identified above and yet-to-be-identified Defendants and their perpetration of the

aforesaid misconduct against the Plaintiff as set forth above on behalf of the City of Las Vegas,

breached (in bad faith) the Plaintiff’s contract of employment with the City of Las Vegas, causing

the Plaintiff to suffer emotional and physical distress and other harm, economic loss, denial or

disruption of his employment advancement, loss of back and front pay, loss of benefits and other

actual and consequential damage, and the City of Las Vegas is accordingly liable to the Plaintiff

therefor. (The individuals named above and all other yet-to-be-identified individual defendants

illegally interfered with and/or secured the breach of said employment contract, also causing the

aforesaid harm to Plaintiff.)

        WHEREFORE, the Plaintiff prays for judgment on Count V in an amount to be determined

by the jury, for costs and statutory attorney’s fees and for such and further relief as may be available.

                                                   10
       Case 1:19-cv-00656-LF-JHR Document 1 Filed 07/18/19 Page 11 of 15



                                              COUNT VI

    BREACH OF THE IMPLIED COVENANT OF GOOD FAITH AND FAIR DEALING
                       (Defendant City of Las Vegas)

        45.     Plaintiff incorporates in this Count all of the allegations made throughout this

Complaint as if fully set forth herein.

        46.     Implied in Plaintiff’s contract of employment with the City of Las Vegas is a

covenant of good faith and fair dealing, which requires the City of Las Vegas, by and through its

sub-agencies, departments and managerial employees, to act at all times and in all matters pertaining

to such contract of employment, and to deal with Plaintiff, fairly and in good faith, in order to ensure

that the Plaintiff did not suffer unnecessary or unwarranted harm, including any harm resulting from

any violation of the law or regulation or from illegal acts of discrimination or retaliation, such as

has, in fact, occurred.

        47.     Defendant City of Las Vegas, by and through the other named and complicit

individual Defendants and through other yet-to-be-named employees and as a result of its

perpetration of the aforesaid misconduct against the Plaintiff, has violated this covenant of good

faith and fair dealing, causing the Plaintiff to suffer emotional and physical distress and other harm,

economic loss, denial or disruption of employment advancement, loss of back and front pay, loss

of benefits and other actual and consequential damage, and the City of Las Vegas is therefore liable

to Plaintiff therefor.

        WHEREFORE, the Plaintiff prays for judgment on Count VI in an amount to be determined

by the jury, for costs and statutory attorney’s fees and for such and further relief as may be available.




                                                   11
         Case 1:19-cv-00656-LF-JHR Document 1 Filed 07/18/19 Page 12 of 15



                                            COUNT VII

          INTENTIONAL INTERFERENCE WITH EMPLOYMENT CONTRACT
                   (All Yet-to-be-identified Individual Defendants)

         48.    The Plaintiff incorporates in this Count all of the allegations made throughout this

Complaint as if fully set forth herein.

         49.    The individuals named above who are yet-to-be-identified as defendants (Mayor

Tonita Giron, Mr. Trujillo and Ms. Gallegos) and other yet-to-be-identified individual Defendants

owed Plaintiff a duty not to interfere with Plaintiff’s contract of employment with the City of Las

Vegas.

         50.    The individual Defendants breached said duty owed to Plaintiff by engaging in the

acts and/or omissions set forth in this Complaint, thus rendering them liable to Plaintiff, jointly

and/or severally, for all consequent harm suffered by Plaintiff.

         51.    All of the individual Defendants perpetrated said interference intentionally, willfully,

wantonly and/or with reckless disregard for the Plaintiff’s rights and feelings, therefore rendering

the individual Defendants jointly and/or severally liable to the Plaintiff for an additional award of

punitive damages.

         WHEREFORE, the Plaintiff prays for judgment on Count VII in an amount to be

determined by the jury, for costs and statutory attorney’s fees and for such and further relief as may

be available.




                                                  12
       Case 1:19-cv-00656-LF-JHR Document 1 Filed 07/18/19 Page 13 of 15



                                            COUNT VIII

                INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS
                     (All Yet-to-be-identified Individual Defendants)

       52.      The Plaintiff incorporates in this Count all of the allegations made throughout this

Complaint as if fully set forth herein.

       53.      By and through the acts and/or omissions described above, one, more and/or all of

the individual Defendants, including those yet-to-be-named (including Mayor Giron, Mr. Trujillo

and Ms. Gallegos), individually or in conspiracy with each other, intended to and did, in fact, inflict

upon Mr. Jenkins severe and extreme emotional distress, for which harm all culpable individual

Defendants are jointly and/or severally liable to Plaintiff for all of his consequent harm.

       54.      All of the individual Defendants perpetrated said retaliation intentionally, willfully,

wantonly and/or with reckless disregard for the Plaintiff’s rights and feelings, therefore rendering

the individual Defendants jointly and/or severally liable to the Plaintiff for an additional award of

punitive damages.

       WHEREFORE, the Plaintiff prays for judgment on Count VIII in an amount to be

determined by the jury, for costs and statutory attorney’s fees and for such and further relief as may

be available.

                                             COUNT IX

                        NEGLIGENT TRAINING AND SUPERVISION
                                   (All Defendants)

       55.      The Plaintiff incorporates in this Count all of the allegations made throughout this

Complaint as if fully set forth herein.




                                                  13
       Case 1:19-cv-00656-LF-JHR Document 1 Filed 07/18/19 Page 14 of 15



        56.     All Defendants, including the individual Defendants yet-to-be-named (especially

Defendant Mayor Giron), owed Mr. Jenkins a duty to train and/or supervise City of Las Vegas

employees and/or the other yet-to-be-identified individual defendants and/or monitor their job

performance, to include especially their interactions with or regarding the Plaintiff, following

Plaintiff’s submission of his Charge of Discrimination, to insure that there would be no further

discrimination and/or retaliation perpetrated against Mr. Jenkins in the terms, conditions and

environment of his employment, to include such misconduct as is described hereinabove.

        57.     The Defendants, individually and/or collectively, breached this duty, allowing illegal

discrimination and retaliation to be perpetrated against Mr. Jenkins, to include denial of his

employment advancement through promotion and pay raises, which breach(es) has/have caused

Plaintiff to suffer emotional and physical distress and financial harm, for which Defendants are

jointly and/or severally liable.

        58.     All of the individual Defendants perpetrated said retaliation intentionally, willfully,

wantonly and/or with reckless disregard for the Plaintiff’s rights and feelings, therefore rendering

the individual Defendants jointly and/or severally liable to the Plaintiff for an additional award of

punitive damages.

        WHEREFORE, the Plaintiff prays for judgment on Count IX in an amount to be determined

by the jury, for costs and statutory attorney’s fees and for such and further relief as may be available.

                                              COUNT X

                                    CIVIL CONSPIRACY
               (All Defendants, Including Those Yet-to-be-named or identified)

        59.     The Plaintiff incorporates in this Count all of the allegations made throughout this

Complaint as if fully set forth herein.

                                                   14
       Case 1:19-cv-00656-LF-JHR Document 1 Filed 07/18/19 Page 15 of 15



        60.     One or more or all of the Defendants and Individuals, (including Mayor Giron, Mr.

Trujillo and Ms. Gallegos and other defendants who are yet-to-be-named or identified), conspired

with each other and/or with one or more of the other Defendants to discriminate and/or retaliate

against Mr. Jenkins in the terms, conditions and environment of his employment, to include by

perpetrating such misconduct as is described hereinabove.

        61.     Such conspiracy has caused Plaintiff to suffer emotional and physical distress and

financial harm, for which all of the culpable Defendants are jointly and/or severally liable.

        62.     All of the complicit individual Defendants perpetrated said conspiracy intentionally,

willfully, wantonly and/or with reckless disregard for the Plaintiff’s rights and feelings, therefore

rendering the individual Defendants jointly and/or severally liable to the Plaintiff for an additional

award of punitive damages.

        WHEREFORE, the Plaintiff prays for judgment on Count X in an amount to be determined

by the jury, for costs and statutory attorney’s fees and for such and further relief as may be available.

                                          JURY DEMAND

        Plaintiff hereby demands that all issues be tried to a jury.

                                                Respectfully submitted,

                                                THE BENNETT LAW GROUP LLC




                                                By:
                                                      Merit Bennett, Esq.
                                                      460 St. Michael’s Drive, Suite 703
                                                      Santa Fe, New Mexico 87505
                                                      Ph: 505-983-9834 | Fax: 505-983-9836
                                                      Email: mb@thebennettlawgroup.com
                                                      Attorney for Plaintiff

                                                   15
